Citation Nr: 1426793	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-32 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	D.W. Henson


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to July 2007.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, as support for his claim, the Veteran testified at videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board, since having retired.  So in an April 2014 letter the Veteran was offered another hearing before a different VLJ that would ultimately decide the appeal of this claim.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2013) (the Board VLJ who conducts a hearing will participate in making the final determination of the claim).  The Veteran was advised that, if he did not respond within 30 days, the Board would assume that he did not want another hearing.  He did not respond within the requested 30 days, indeed, still has not, so the Board is proceeding with its adjudication of his claim - albeit with consideration of his hearing testimony since the transcript is of record and since the Board already remanded this claim in March 2011 for further development, which since has been completed.


FINDING OF FACT

The Veteran does not have a current cervical spine disorder and has not at any point since the filing of his claim for this condition.


CONCLUSION OF LAW

The criteria are not met for service connection for a cervical spine disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should precede the initial adjudication of the claim by the RO as the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so both as concerning what is required to establish entitlement to service connection (Veteran status, existence of a current disability, and indication of a relationship or correlation between the disability and service), but also that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008, before this claim was initially adjudicated in February 2009, so in the preferred sequence.  The letter fully addressed all three notice elements for showing entitlement to service connection as well as apprised the Veteran of the type of information mandated by the Court in Dingess in terms of the "downstream" disability rating and effective date elements of the claim.

VA also as mentioned has a duty to assist the Veteran in fully developing this claim.  This duty includes assisting him in the procurement of relevant records of his evaluation and treatment, whether from prior to, during or since his service, and providing an examination for a medical opinion when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The file contains his service treatment records (STRs), post-service VA clinical records, the transcript of his hearing testimony, and the report of his VA compensation examination.  Regarding the latter, when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure the examination or opinion is adequate, else, notify the Veteran why an adequate examination or opinion cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2011 VA examination was adequate, as it was based on a comprehensive examination of the Veteran and since the report of it contains discussion of a cogent rationale for why no present-day disability of the cervical spine was evident.

As already alluded to, the Veteran also testified at a March 2011 videoconference hearing before a VLJ of the Board.  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the VLJ's duties under § 3.103(c)(2) are twofold.  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

During the hearing, there was no confusion that the Veteran needed to present evidence regarding a history of a cervical spine injury in service as well as show he has consequent cervical spine disability, including since the filing of his claim for this alleged condition.  In the questioning and responses, he and his representative evidenced their actual knowledge of the type of evidence needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  The presiding VLJ asked questions designed to elicit the required information.  Thus, the Board finds that the presiding VLJ's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when it is missing or has been overlooked has been satisfied.  Id. at 496-97.

The Veteran has not alleged that there were any deficiencies in that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the Veteran had any additional information to submit.  Bryant, 23 Vet. App. at 498-99.  In this case, given the development of the Veteran's claim that has occurred, including especially since that hearing and more recent remand of the claim, the Board finds that any deficiency in that hearing was non-prejudicial.  This appeal thus is ready to be considered on its merits.

Significantly, neither the Veteran nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Veteran alleges that he has a cervical spine disability resulting from bad jumps in airborne school while in the military.  His STRs do not show a diagnosis of a cervical spine disability, and he did not have any specific complaints referable to his cervical spine while in service, including after that type of activity.  In April 2007, he reported experiencing back pain, but he did not specify his cervical spine (as opposed to his adjacent thoracic and lumbar (thoracolumbar) segment).  In any event, there was never indication of any cervical spine disability during his service, which ended in July 2007.

That said, the Board finds no inherent reason to question the Veteran's credibility as to "bad jumps" in service or his August 2010 hearing testimony during which he indicated that his neck pain had resulted from those jumps in airborne school.  However, even accepting that he sustained some type of cervical spine injury or injuries during his service, such as from that type of activity alleged, the fact remains that he has not shown he has any present-day cervical spine disability as a result or consequence.  Indeed, a review of all of the evidence in his claims file does not refer to a disability involving his neck or cervical spine.  On VA examination in November 2011, on remand of this claim, the examiner observed no objective evidence of a current cervical spine disability, and an X-ray of the cervical spine was negative for abnormalities.  As such, the examiner did not render any diagnosis regarding the cervical spine because there was no pathology with which to render a diagnosis.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence of current disability or, at the very least, showing the existence of disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or correlation between the disease or injury in service and the presently-claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

38 C.F.R. § 3.303(b) allows a Veteran to alternatively show continuity of symptomatology since service to establish this required linkage ("nexus") between his claimed disability and his service, but only assuming the condition now being claimed was first noted during his service and it is one of the conditions specifically indicated as "chronic" (meaning necessarily permanent) in 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

These § 3.309(a) chronic conditions also will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 
10-percent disabling) within a year of service, unless rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Here, though, the record as it stands contains no competent and credible evidence of a cervical spine disability.  The Board does not dispute the fact that the Veteran experiences cervical spine pain, as he has suggested, and that he did even in years past.  Mere Pain alone, however, without an underlying diagnosis, does not constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

The most fundamental requirement for any claim of service connection is the presence of a current disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, in short, the Board finds there is not the required showing of a cervical spine disability at any time since the Veteran filed this claim of entitlement to service connection in August 2008.  In fact, there also is no such evidence even from the years immediately preceding the filing of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

There resultantly being no present disability referable to the Veteran's cervical spine, service connection for a cervical spine disability must be denied because he has not shown he has this claimed disability, much less as a result or consequence of anything that occurred during his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.



ORDER

This claim of entitlement to service connection for a cervical spine disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


